Case 1:19-cr-O0400-GLR Document 115 Filed 09/14/20 Page 1 of 11

W: 68.06.20

U.S. Department of Justice

 

 

 

United States Attorney
District of Maryland
Brandan Moore Mailing Address: Office Location: DIRECT. 410-209-4826
Assistant United States Attorney 36 S. Charles Street, 4th Floor 36 S. Charles Street, 4th Floor MAIN: 410-209-4800
Brandon. Moore@usdoj.gov Baltimore, MD 21201 Baltimore, MD 2120 FAX: 410-962-3124
ct
Sa us
August 6, 2020 = 5 SS 2 wn
\ rr A os
=i ‘ | A wnt
C. Justin Brown, Esa. \ ets
— = —_ yt
Brown Law \ nm e Sr
; —“U %
1 North Charles Street, Suite 1301 [| Go » So”
Baltimore, MD 21201 \ en * “3S
m 7 = ta
: =“ i] eS a
Re: United States v. Sonny Spencer, S oo
Criminal No. GLR-19-0400 <<

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“A greement”) that has been offered to your client, Sonny Spencer (hereinafter “Defendant’), by
the United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by August 20, 2020, it will be deemed withdrawn. The terms of the

Agreement are as follows:
Offenses of Conviction
i, The Defendant agrees to plead guilty to Counts 1 and 6 of the Indictment, which
charge the Defendant with conspiracy to distribute a controlled substance, in violation of 2] U.S.C.
§ 846, and aiding and abetting the distribution and possession with the intent to distribute a
controlled substance, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. The Defendant
admits that the Defendant is, in fact, guilty of the offense and will so advise the Court.

Elements of the Offenses

2 The elements of the offenses to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows:

Conspiracy

a. That, on or about the time alleged in the Indictment, in the District of

Maryland, the Defendant agreed with one or more persons to distribute 28 grams or more of
cocaine base;

b. the Defendant knew of this agreement or conspiracy; and

Rev. August 2018
Case 1:19-cr-00400-GLR Document 115 Filed 09/14/20 Page 2 of 11

é: the Defendant knowingly and voluntarily participated in or became a part
of this agreement or conspiracy.

Aiding and Abetting Distribution/Possession with the Intent to Distribute

e. That, on or about July 31, 2019, in the District of Maryland, a person
knowingly possessed a controlled substance;

c the person distributed and possessed with the intent to distribute the
controlled substance knowingly; and

g. the Defendant knowingly associated himself in some way with that offense,
and he participated in that offense by doing some act to help make that offense succeed.

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows:
Minimum | Maximum Supervised | Maximum | Special
Count matte Prison Prison Release Fine | Assessment
4 years
Minimum
?
] a Ue. 5 years 40 years $5 million | $100
§ 846
5 years
Maximum
|
21 U.S.C. 3 years
§ 841(a)(1) Minimum
6 N/A 20 years $1 million $100
18 U.S.C. Life
§ 2 Maximum
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.
b. Supervised Release: If the Court orders a term of supervised release, and

 

the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

Cc. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

Rev. August 2018
Case 1:19-cr-00400-GLR Document 115 Filed 09/14/20 Page 3 of 11

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

: Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

E Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

C. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. Ifthe Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

Rev. August 2018
Case 1:19-cr-00400-GLR Document 115 Filed 09/14/20 Page 4 of 11

d. The Defendant would have the mght to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

& If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the nghts being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5; The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and
28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Rev. August 2018
Case 1:19-cr-00400-GLR Document 115 Filed 09/14/20 Page 5 of 11

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base offense
level is 24 pursuant to United States Sentencing Guidelines (“U.S.S.G.”) § 2D1.1(c)(8) because
the offense involved at least 28 grams but less than 112 grams of cocaine base.

b. A 4-level increase applies pursuant to U.S.S.G. § 3B1.1(a) because the
Defendant was an organizer or leader of a criminal activity that involved five or more participants.
The adjusted offense level is 28.

c. The adjusted offense level for Count 6 increases to 32 pursuant to U.S.S.G.
§ 4B1.1(b)(3) because the defendant is a career offender, the maximum sentence for Count 6 is
between 20 and 25 years, and the career offender offense level is greater than the otherwise
applicable offense level.

d. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a) based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a), and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way. The final offense level is 29.

¥, The parties agree to the Defendant’s criminal history as determined by the Pre-Plea
Criminal History Report dated October 24, 2019. Accordingly, the Defendant’s natural criminal
history category is V. Pursuant to U.S.S.G. § 4B1.1(b), the criminal history category increases to
VI because the defendant is a career offender. The Defendant agrees the Defendant will not raise
any argument that any specific prior conviction is not a predicate for a career offender designation
under U.S.S.G. § 4B1.1.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines

factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rev. August 2018

WM
Case 1:19-cr-O00400-GLR Document 115 Filed 09/14/20 Page 6 of 11

Rule 11 (c) (1) (C) Plea

9, The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence of 84 months of imprisonment in the custody of the Bureau of Prisons
is the appropriate disposition of this case, taking into consideration the nature and circumstances
of the offense, the Defendant’s criminal history, and all of the other factors set forth in 18 U.S.C.
§ 3553(a). This Agreement does not affect the Court’s discretion to impose any lawful term of
supervised release or fine or to set any lawful conditions of probation or supervised release. In the
event that the Court rejects this Agreement, except under the circumstances noted below, either
party may elect to declare the Agreement null and void. Should the Defendant so elect, the
Defendant will be afforded the opportunity to withdraw his plea pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5). The parties agree that if the Court finds that the
Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the Court nor the Government will be bound by the
specific sentence contained in this Agreement, and the Defendant will not be able to withdraw his
plea.

Obligations of the Parties

10. At the time of sentencing, this Office shall recommend a sentence of 84 months of
imprisonment. This Office reserves the right to bring to the Court’s attention all information with
respect to the Defendant’s background, character, and conduct that this Office deems relevant to
sentencing, including the conduct that is the subject of any counts of the Indictment. At the time
of sentencing, this Office will move to dismiss any open counts against the Defendant.

Waiver of Appeal

11. _In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

Rev. August 2018
Case 1:19-cr-O0400-GLR Document 115 Filed 09/14/20 Page 7 of 11

i. The Defendant reserves the right to appeal the sentence of
imprisonment if the total term of imprisonment exceeds 84 months; and

ii. This Office reserves the right to appeal the sentence of
imprisonment if the total term of imprisonment is less than 84 months.

c. The Defendant waives any and al] rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture

12. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

13. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

14. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

15. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

16, Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

Rev. August 2018
Case 1:19-cr-O0400-GLR Document 115 Filed 09/14/20 Page 8 of 11

17. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (411) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)}—f the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule | 1(c)(1)(C).

Court Not a Party

18. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court, and the Court is under no obligation to accept this plea agreement.
In the event the Court rejects this Rule 1 1(c)(1)(C) plea agreement, pursuant to Rule 11(c)(5)(C),
the Defendant will be informed that he may withdraw the plea. If the Defendant persists in the
guilty plea thereafter, the Defendant understands that the disposition of the case may be less
favorable than that contemplated by this agreement. The Defendant understands that neither this
Office, the Defendant’s attorney, nor the Court can make a binding prediction or promise that the
Court will accept this Agreement. The Defendant agrees that no one has made such a binding
prediction or promise.

Entire Agreement

 

19: This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

Rev. August 2018
Case 1:19-cr-00400-GLR Document 115 Filed 09/14/20 Page 9 of 11

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

Brandon Moore
Clinton Fuchs
Assistant United States Attorneys

Ihave read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, | have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. Iam completely satisfied with the representation of my attorney.

ab /20 rns Apentoi’

Date onny Spericer

J am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter

into this Agreement is an informed and voluntary one.

9/3/2020 { = ~e—

Date JyAtin Brown, Esq.

 

Rev. August 2018
Case 1:19-cr-00400-GLR Document 115 Filed 09/14/20 Page 10 of 11

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

From at least February 2019 to August 2019, the Defendant, Sonny Spencer, joined in an
agreement with Coconspirators 1, 2, 3, 4, and 5, and other unindicted participants to distribute and
possess with the intent to distribute cocaine base, a Schedule I controlled substance. Together,
they operated a drug shop in 400 block of Furrow Street in Baltimore, Maryland, and affiliated
themselves with the name, “Never Stop Grinding” or “NSG.”

The Defendant and his co-defendants either sold narcotics directly to customers or assisted
each other in the transactions. The Defendant was the leader of the drug shop. He mostly stayed
away from street-level sales, but he or his car were frequently seen on the block during others’
sales. The Defendant was present for at least seven controlled buys with a confidential informant
(“CY”) with the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) on January 17,
January 24, February 28, March 14, March 20, April 17, and June 6, 2019. During the March 14
sale, the Cl] saw the Defendant directing people around and talking to them about protection. For
the June 6 sale, the Defendant had a brief conversation with the Cl—telling the CI that he/she
dropped a vial, asking the CI if the vial had cracked, and giving the CI an empty bag to hold
recently-purchased vials. Finally, during a sale on May 9, 2019, after the CI inquired about
purchasing an eight ball of crack, a drug shop member told the CI to ask “Bleezy” (the Defendant’s
nickname) to authorize the sale. All of these sales were audio and video recorded.

The Defendant participated in at least one sale to an ATF undercover agent. On July 31,
2019, Coconspirator 2 sold the undercover agent about 27 grams of cocaine base and about 7 grams
ofheroin. During that sale, the Defendant drove Coconspirator 2 back and forth between the stash
house and the sale’s location. The Defendant helped Coconspirator 2 count the change for the
undercover agent, then drove Coconspirator 2 back to the 400 block of Furrow Street after the sale.

The drug shop also affiliated itself with firearms. In music videos posted online,
Coconspirators 2, 3, and 5 are seen possessing what appear to be firearms, displaying them in their
waistbands or pointing them directly at the camera. Several people in the videos, including the
Defendant, are seen wearing “Never Stop Grinding” or “NSG” clothing or jewelry. The Defendant
is the central rapper and figure in the music videos. In addition, on April 1, 2019, members of the
Baltimore Police Department arrested a juvenile member of the drug shop, R.S., with a loaded
firearm on the 400 block of Furrow Street, where the drug shop operated. Coconspirator 2 was
with R.S. at the time of R.S.’s arrest. Finally, on August 7, 2019, investigators executing a search
warrant found a loaded firearm and more than 70 rounds of ammunition inside Coconspirator 2’s
residence. After waiving his Miranda rights, Coconspirator 2 admitted that the firearm belonged
to him and that he needed it for protection.

Rev. August 2018
10
Case 1:19-cr-00400-GLR Document 115 Filed 09/14/20 Page 11 of 11

The Defendant agrees that the substance soid on July 31, 2019, was indeed cocaine base, a
Schedule II controlled substance, and heroin, a Schedule I controlled substance. The Defendant
admits that the cocaine base and heroin were possessed with the intent to distribute them and that
they were in fact distributed. The Defendant agrees that he aided and abetted the commission of
that offense—specifically, that he knowingly associated himself with it and participated in it by
doing some act to help it succeed.

The Defendant also agrees that he conspired to distribute and possess with the intent to
distribute 28 grams or more of cocaine base with Coconspirators |, 2, 3, 4, and 5. He further
agrees that he was the leader of the conspiracy and that it was reasonably foreseeable that he and
the other members of the conspiracy would distribute over 28 grams or more of cocaine base
between February 2019 and August 2019.

The parties further stipulate that the substance distributed over the course of the conspiracy,
and the substances recovered from Coconspirators 1, 2, 3, 4, and 5, contained a detectable amount
of cocaine base, a Schedule II controlled substance.

All of these events occurred in the District of Maryland.

SO STIPULATED:

 

Brandon Moore
Clinton Fuchs
Assistant United States Attorneys

Parry Abe C
onny Spencer

Defendant

(pF

Jusé#n Brown, Esq.
Counsel for Defendant

 

Rev. August 2018
1]
